         Case 1:18-mc-00167-ABJ Document 66 Filed 04/12/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,           )
                                    )
            v.                      )
                                    )
PAUL J. MANAFORT, JR.,              )
                                    )
                  Defendant.        )
____________________________________)
                                    )
IN RE: PETITIONS FOR RELIEF         )
CONCERNING CONSENT ORDER OF )          Case No. 1:18-mc-00167-ABJ
FORFEITURE                          )
____________________________________)

       UNITED STATES’ NOTICE OF WOODLAWN LLC’S NON-OPPOSITION
           TO UNITED STATES’ MOTION FOR EXTENSION OF TIME

       The United States of America, by and through its undersigned counsel, respectfully

submits this Notice to advise the Court that counsel for Petitioner Woodlawn has advised that his

client does not oppose the United States’ Motion for Extension of Time in Which to Submit

Reply in Support of Its Motion for Discovery Under Fed. R. Civ. P. 56(d) and Fed. R. Crm. P.

32.2(c)(1)(B). (Dkt. No. 64). Accordingly, the government submits that the short extension of

five days will not prejudice Petitioner Woodlawn or any other party.

                                            Respectfully submitted,

                                            JESSIE K. LIU
                                            United States Attorney

                                     By:    _______________________
                                            Zia M. Faruqui, D.C. Bar 494990
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                             (202) 252-7117 (Faruqui)
                                            zia.faruqui@usdoj.gov



                                                1
         Case 1:18-mc-00167-ABJ Document 66 Filed 04/12/19 Page 2 of 2



                                      By:    /s/ Daniel H. Claman
                                             Daniel H. Claman
                                             Money Laundering and
                                                 Asset Recovery Section
                                             Criminal Division
                                             U.S. Department of Justice
                                             1400 New York Avenue, N.W., Suite 10100
                                             Washington, D.C. 20530
                                             Telephone: (202) 514-1263

                                             Counsel for the United States of America


                                CERTIFICATE OF SERVICE

       I hereby certify that on April 12, 2019, I have provided notice of the forgoing through the

Court’s Electronic Filing System to such counsel of record or pro se litigants as have consented

to accept service through such means. I have also transmitted a copy of this filing via electronic

mail to the following, who do not appear to have registered for notice through the Court’s

Electronic Filing System or who have not filed an appearance in this matter:

William Clayton Batchelor, Esq.
1601 18th Street, NW Suite 2
Washington, D.C. 20009
wcb@wrightandbatchelor.com

Robert T. Holland, Esq.
BELKIN BURDEN WENIG & GOLDMAN LLP
270 Madison Avenue
New York, New York 10106
RHolland@BBWG.COM
(Attorneys for Claimant the Residential Board of Trump Tower Condominium)

Gayle Pollack, Esq.
MORRISON COHEN LLP
909 Third Avenue
New York, New York 10022
gpollack@morrisoncohen.com
(Attorney for 29 Howard Street Condominium)
                                                     /s/ Daniel H. Claman
                                                     Daniel H. Claman
                                                     Money Laundering and
                                                        Asset Recovery Section

                                                 2
